DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US 6,213,257).
Regarding claim 1, Yano discloses an anti-squeal shim (see Abstract, FIG. 4), comprising: a metal layer (1); and an elastomer layer (2) that is bonded to the metal layer (see FIG. 4; see also col. 4, lines 31-38); wherein the metal layer is configured as a first electrode electrically connectable to a resistance measuring system (see col. 1, lines 12-17, metal plate is formed of steel or copper); and wherein the elastomer layer is configured with structural spatial features (11) that enable the elastomer layer to obtain a reduced thickness (Ti) when being subject to a mechanical force (F) in a direction perpendicular to the elastomer layer (see col. 1, lines 39-50).  
Regarding claim 2, Yano discloses that the structural spatial features comprise an external surface texture on the elastomer layer (see FIG. 4).  
Regarding claim 3, Yano discloses that the external surface texture comprises one or more of a saw-tooth texture, a square-wave texture, and a sinusoidal texture (see FIG. 4).  
see Abstract, FIG. 4), comprising: a caliper (see col. 4, line 35); a brake pad assembly operably attached to the caliper (1, 2, 3, 4, 5), the brake pad assembly comprising: a brake pad (4, 5); and an anti-squeal shim (see Abstract, FIG. 4) attached to the brake pad, comprising: a metal layer (1); and an elastomer layer (2) that is bonded to the metal layer (see FIG. 4; see also col. 4, lines 31-38); wherein the metal layer is configured as a first electrode electrically connectable to a resistance measuring system (see col. 1, lines 12-17, metal plate is formed of steel or copper); and wherein the elastomer layer is configured with structural spatial features (11) that enable the elastomer layer to obtain a reduced thickness (Ti) when being subject to a mechanical force (F) in a direction perpendicular to the elastomer layer (see col. 1, lines 39-50) and a brake disk positioned to be engaged by the brake pad assembly (see col. 4, line 35; note: “caliper brake” implies a brake disk).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 6,213,257), as applied to claim 1, above, and further in view of Mohseni et al. (US 2019/0003545).
Regarding claim 4, Yano does not disclose that the structural spatial features comprise a plurality of hollows distributed inside the elastomer layer. 
Mohseni teaches an anti-squeal elastomer layer (110) comprising  structural spatial features (see ¶ 0038) that comprise a plurality of hollows distributed inside the elastomer layer (see ¶ 0038, hollows are formed by particles embedded in elastomer). 
see e.g. Mohseni, ¶¶ 0055-0063).
Regarding claim 6, Mohseni discloses that the hollows comprise solid material (see ¶ 0038).  
Regarding claim 7, Mohseni discloses that the solid material in the hollows has a Poisson ratio that is less than the Poisson ratio of the elastomer layer (see e.g. ¶ 0038, steel fiber, iron particles, graphite flakes v. elastomer).  
Regarding claim 8, Mohseni discloses that the solid material in the hollows has an elasticity module that is lower than the elasticity module of the elastomer layer (see e.g. ¶ 0038, steel fiber, iron particles, graphite flakes v. elastomer).  
Regarding 10, Yano does not disclose a bonding layer including a bonding agent that provides chemical bonding between the elastomer layer and the metal layer.  
Mohseni teaches an anti-squeal brake pad (100) comprising a bonding layer (106) including a bonding agent that provides chemical bonding between an elastomer layer (110) and a metal layer (112).  
It would have been obvious to combine the bonding layer of Mohseni with the device of Yano to improve the bonding between the elastomer layer and the metal layer and to prevent delamination of the elastomer layer from the metal layer (see e.g. Mohseni, ¶ 0063).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 6,213,257), as applied to claim 1, above, and further in view of Parild et al. (US 2010/0140029).
Regarding claim 11, Yano does not disclose that the metal layer is a first metal layer configured as a first electrode electrically connectable to the resistance measuring system, the anti-squeal shim further comprising a second metal layer bonded to the elastomer layer, whereby the elastomer layer is 
Parild teaches an anti-squeal shim (see Abstract, FIG. 4) comprising a first metal layer (130) configured as a first electrode electrically connectable to the resistance measuring system (see ¶ 0122), the anti-squeal shim further comprising a second metal layer (140) bonded to the elastomer layer (110) (see FIG. 4), whereby the elastomer layer is sandwiched between the first and the second metal layers (see FIG. 4), the second metal layer being configured as a second electrode electrically connectable to the resistance measuring system (see ¶ 0022).  
It would have been obvious to combine the second metal layer of Parild with the shim of Yano to produce a shim having two metal layers, which is a known suitable alternative to a shim having a single metal layer (see e.g. Parild, FIGS. 2b, 2c) and further to optimize the damping characteristics of the elastomer layer in both a parallel and transverse direction relative to the applied forces.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 6,213,257) in view of Parild et al. (US 2010/0140029).
Regarding claim 12, Yano discloses a method of manufacturing anti-squeal shims (see Abstract, FIG. 4), comprising the steps of: producing an elastomer sheet (2) (see FIG. 4) from an elastomer mixture (see col. 3, line 35), the elastomer sheet comprising structural spatial features (11); bonding a metal sheet (1) to the elastomer sheet (see FIG. 4; col. 3, lines 32-35); each of the anti-squeal shims comprising a metal layer and an elastomer layer (see FIG. 4); wherein the metal layer of each anti-squeal shim is configured as an electrode that is electrically connectable to a resistance measuring system (see col. 1, lines 12-17, metal plate is formed of steel or copper).  
Yano does not disclose dividing a bonded metal sheet and elastomer sheet into individual anti-squeal shims.  
see FIG. 3) comprising bonding a metal sheet and an elastomer sheet (see step (330)) and dividing the bonded metal sheet and elastomer sheet into individual anti-squeal shims (see FIG. 3, steps (340, 350). 
It would have been obvious to combine the step of dividing from Parild with the method of Yano to allow multiple anti-squeal shims to be formed from a single bonding step, thereby increasing the number of shims that can be produced and/or reducing the cost of producing the shims.  
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

August 14, 2021